DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 appears that it was intended to be dependent upon claim 1 and should be rewritten as such.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: In line 2, the claim recites “the member”. This limitation lacks antecedent basis within the claim. Is this the longitudinal member?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weschke et al. (US 8,268,150).
Claim 1: Weschke et al. provides a transport skid (110, Fig. 1) for transporting vehicles or vehicle parts through assembly lines in a transport direction (116, Col. 5 lines 31-44), comprising two interconnected longitudinal members (120) that extend such that the main longitudinal extension direction thereof is in parallel with the transport direction (116), the longitudinal members (120) being interconnected by means of transverse connectors (128) that are mutually spaced in the transport direction (Fig. 1), first receptacles (150) for placing a vehicle or vehicle part being attached to the longitudinal members (120), wherein the longitudinal members (120) and the transverse connectors (128) and the first receptacles (150) comprise structural profiles, in particular metal profiles or composite material profiles, structural profiles of the transverse connectors (128) and of the first receptacles (150) being connected to the structural profiles of longitudinal members (120) by means of a screw connection (Fig. 1, Col. 7 lines 4-67).
Claim 4: Weschke et a. provides at least one of the structural profiles, preferably the structural profiles, are aluminum profiles or composite material profiles, in particular lightweight composite material profiles (Col. 7 lines 34-38; Col. 7 lines 47-67).
Claim 5: Weschke et al. provides the structural profiles are screwed together by means of elbow connectors (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood in light of the 112 rejection as set forth under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Weschke et al. (US 8,268,150) in view of Crosser (US 2,359,406). 
Claim 6: Weschke et al. fails to disclose the transport skid comprises starting buffers arranged, in particular screwed, on at least one end of the member.
However, Crosser teaches a transport skid comprises starting buffers (3) arranged, in particular screwed, on at least one end of the member (2, Fig. 1).
Therefore, it would have been obvious to modify the longitudinal members provided by Weschke et al. to include the starting buffers as taught by Crosser because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	4/1/21


/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726